Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 2, 4, 6, 8, 10, 12, 14, 16 and 18 have been cancelled. Claims 1, 3, 5, 7, 9, 11, 13, 15 and 17 are pending and have been examined. 
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 should include the word “wherein” after the limitation on line 11 and should include the phrase “and wherein” after the limitation on line 14. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 states at part 3, “substituting the fluorescence signal value T/C…” and there is no antecedent basis for this limitation because no T or C fluorescence signal values have 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9, 11, 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Omidfar et al. (Appl Biochem Biotechnol 160: 843-855, published online 18 Feb 2009, hereinafter “Omidfar”) and further in view of Matsuno et al., (US 2009/0203151, Pub Date: 08/13/2009, hereinafter “Matsuno”).
Regarding claims 1 and 3, Omidfar teaches throughout the publication an immunochromatographic test strip for detecting digoxin (abstract), comprising a sample pad, a glass fiber mat, a nitrocellulose membrane and a water absorbing paper which are sequentially overlapped (see Figure 5) wherein the glass fiber mat is provided with a digoxin-specific 
While Omidfar does not teach that the glass fiber is specifically sprayed with the digoxin-specific antibody-labeled particle complex with a spraying amount of 1-10microliter/cm or more specifically, 1-5 microliters/cm, the limitation of spraying with the digoxin-specific complex does not impart any additional structure. Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). MPEP 2113. 
While Omidfar does not specifically teach that the test strip components are overlapped on a bottom plate, and additionally that the antibody-labeled particle complex is an antibody-Matsuno teaches throughout the publication and immunoassay for measuring optical characteristics of the labeling substance particles to detect the test substance (paragraph 0006). More specifically, Matsuno teaches that a sample containing the target substance is developed on an insoluble carrier and the labeling substance particles labeled with the first binding substance against the target substance is developed on the insoluble carrier (paragraph 0008). Matsuno teaches that the labeled particle is a fluorescent particle, a colored particle or a noble metal particle (paragraph 0010) further teaching that two alternatives that can be used are gold colloidal nanoparticles or fluorescent microparticles (paragraph 0018). Lastly, Matsuno teaches that the insoluble carrier utilized as the test strip contains a sample pad, labeled pad, chromatographic carrier and absorbent pad all disposed on an adhesive backing sheet (paragraph 0017).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to substitute for the labeled gold colloid antibody probes of Omidfar, an antibody fluorescent microparticle as taught by Matsuno because one having ordinary skill in the art would have been motived to make such a change as a mere alternative and functionally equivalent labeling particles since the same expected detection of target analyte via optical result would have been obtained (see Matsuno, paragraph 0018).  The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the desired device configuration. Additionally, it would have been obvious to one having ordinary skill in the art to incorporate within the test strip of Omidfar, a backing sheet as taught by Matsuno because it would have been desirable to provide the test strip components with further support.

Regarding claim 5, Omidfar teaches the test strip wherein the secondary antibody comprises a goat anti-mouse IgG antibody (page 846, Preparation section).
Regarding claim 7, Omidfar teaches the test strip wherein the concentration of the goat anti-mouse IgG antibody is 1-3 mg/ml (page 846, Preparation section).

Regarding claim 17, Omidfar and Matsuno teach the uses wherein the detecting the digoxin content in the sample comprises the steps of: 1) adding a sample to be tested dropwise onto a sample pad for chromatography; 2) reading fluorescence signal values for the detection line and the quality control line of the immunochromatographic test strip after the chromatography; and 3) substituting the fluorescence signal values T/C into a standard linear regression equation to calculate the digoxin content in the sample to be tested (Omidfar, pages 847-852, Results section).
Response to Arguments
Applicant’s arguments filed 12/22/2020 have been considered but are not found to be persuasive. Firstly, Applicant argues that Omidfar is used for rapid detection and there would be no motivation to substitute the nanogold-labeled probe with a fluorescent probe of Matsuno. This argument is not persuasive because Mastuno teaches that both fluorescent particles and gold colloidal particles are functionally equivalent labels that can be used for the rapid and sensitive detection of analytes spanning a variety of concentrations. One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent labeled particle and since the same expected rapid detection of analyte would have been obtained.  The use of alternative and functionally 
	Secondly, applicant argues that the application supports the position that utilizing whole blood for digoxin detection has achieved unexpected technical results that may not be possible with the combination of Omidfar in view of Matsuno. This argument is not persuasive because the claim has not been limited to only whole blood and therefore the use of human serum samples as taught by Omidfar in view of Matsuno still reads on the claimed invention. Examiner suggests clearly claiming the type of blood samples utilized in the invention to achieve the unexpected results in order to teach away from the teachings of Omidfar and Matsuno.
	Regarding the limitations directed towards the glass fiber mat being sprayed with a digoxin-specific antibody-fluorescent microsphere complex and the subsequent spraying amounts, as described above, these limitations are drawn to product by process limitations. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). MPEP 2113. In the instant case, the test strip of Omidfar in view of Matsuno is structurally the same as the claimed test strip comprising the microsphere complex and thus the claim is still unpatentable even though the test strip of Omidfar in view of Matsuno was made by a different process. Furthermore, as Omidfar studies the optimal conditions for the conjugates including concentrations necessary for optimal binding and conjugate stability, and since applicant has not disclosed that the specific concentrations are for any particular purpose or solve any stated problem, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of conjugate concentrations disclosed by the prior art by normal optimization procedures known in the immunoassay art.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA M GIERE/Primary Examiner, Art Unit 1641